I think the present decision is in conflict with Carlisle v.Gunn, 68 Miss. 243, 8 So. 743. If there is a line of demarcation, it is exceedingly dim. I think that the administering of an oath with all the impressiveness of formality is a much safer practice than merely the signing of a person's name to a paper.
The mischief growing out of the practice of an affiant and an officer merely signing their names to a writing is well illustrated in Case v. People, 76 N.Y. 242, where affiant signed his name to a paper and sent it by a servant to a notary public, who signed same, treating it as an affidavit, which the court held to be insufficient.
There are many people to whom the solemnity of formally calling upon God to witness the truth is more effective than it seems to be considered in the majority opinion. Many people make a marked distinction between signing a paper containing a statement and calling upon Deity to witness that they are telling the truth under the penalty of Divine condemnation should they testify falsely. The law proceeds upon the theory, in requiring sworn testimony and sworn affidavits, that the invoking of Deity as a witness appeals to the conscience more strongly than a mere statement or asseveration. Many valuable rights depend upon this searching of the conscience of the witness. See 30 Cyc. 1417; 22 Am.  Eng. Ency. of Law, 783; Sloan v. State, 71 Miss. 459, 14 So. 262; Markey v. State, 47 Fla. 38, 37 So. 53;O'Reilly v. People, 86 N.Y. 154; 40 Am. Rep. 525; Green v.Boon, 57 Miss. 617. *Page 672